UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6644



TOMMY ALEXANDER,

                                           Petitioner - Appellant,

          versus


R. D. MILES, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:05-cv-00793-jlk)


Submitted: July 20, 2006                       Decided: July 28, 2006



Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tommy Alexander, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tommy Alexander, a federal prisoner, appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition and subsequent motion for reconsideration pursuant to Fed.

R. Civ. P. 59(e).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    Alexander v. Miles, No. 7:05-cv-00793-jlk

(W.D. Va. Jan. 13, 2006; Feb. 7, 2006).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -